824 F.2d 979
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Catherine M. DUDAS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
Appeal No. 87-3138.
United States Court of Appeals, Federal Circuit.
June 10, 1987.

Before MARKEY, Chief Judge, RICH, Circuit Judge, and BALDWIN, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), Docket No. NY831L8610324, affirming Office of Personnel Management's (OPM's) reconsideration decision denying Catherine M. Dudas (Dudas') application for a disability retirement annuity, is affirmed.

OPINION

2
This court may review disability determinations only to determine whether "there has been a substantial departure from important procedural rights, a misconstruction of the governing legislation, or some like error 'going to the heart of the administrative determination.' "   Lindahl v. Office of Personnel Management, 470 U.S. 768, 791 (1985) (quoting Scroggins v. United States, 397 F.2d 295, 297 (Ct.Cl.), cert. denied, 393 U.S. 952 (1968));  Smith v. Office of Personnel Management, 784 F.2d 397, 398 (Fed.Cir.1986) (Smith II );  Smith v. Office of Personnel Management, 760 F.2d 244, 246 (Fed.Cir.1985) (Smith I );  5 U.S.C. Sec. 8347(c).  This court does not have authority to review the board's factual determinations or its assessment of the evidence.   Lindahl, 470 U.S. at 791;  Smith II, 784 F.2d at 398.  Dudas' argument that the board incorrectly weighed the evidence falls outside our scope of review.  Smith I, 760 F.2d at 246;  see Smith II, 784 F.2d at 400.


3
To the extent that Dudas' petition raises issues within our scope of review, we have been shown no basis for reversal.   McEachern v. Office of Personnel Management, 776 F.2d 1539, 1545-46 (Fed.Cir.1985).